Citation Nr: 9927179	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  98-13 717A	)	DATE
	)
	)


THE ISSUE

Whether a March 1998 Board of Veterans' Appeals (Board) 
decision denying service connection for a right shoulder 
disability, as secondary to the service-connected disability 
of residuals of a fracture of the right clavicle, and an 
increased (compensable) rating for residuals of a fracture of 
the right clavicle, should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving Party Represented by:  California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from December 1960 to December 
1968.

This matter comes before the Board based on a CUE motion as 
to a Board decision of March 26, 1998, which denied service 
connection for a right shoulder disability, as secondary to 
the service-connected disability of residuals of a fracture 
of the right clavicle, and an increased (compensable) rating 
for residuals of a fracture of the right clavicle.  At the 
time of the Board's denial of the moving party's motion for 
reconsideration in September 1998, the Board advised the 
moving party that it would also consider his June 1998 motion 
as a request for revision of the Board's March 26, 1998 
decision on the grounds of CUE.

Thereafter, in a letter dated March 9, 1999, the Board 
indicated that in view of the new regulations concerning CUE, 
it would not consider the motion for reconsideration as a CUE 
motion unless the moving party informed the Board in writing 
within 60 days of the date of the March 1999 letter that he 
wished for the Board to do so.  In this letter, the Board 
expressly advised the moving party that the regulations 
contained "very specific rules for what you must do to 
prevail," and warned him that once a motion for review on 
the basis of CUE was finally denied the Board would not 
consider another CUE motion on that decision.  The Board 
strongly urged the moving party to obtain a representative.

The record reflects that the Board received a written 
statement from the moving party in April 1999, which 
specifically requested that the Board treat his motion for 
reconsideration as a motion for CUE.  Accordingly, as the 
moving party made specific reference to CUE in his 
communication to the Board after being advised that he must 
specifically advise the Board that he wished to proceed with 
a CUE review, the Board finds that he has authorized the 
Board to proceed with review of his motion for CUE.

The Board observes that the moving party's representative has 
submitted a September 1999 statement in support of the moving 
party's motion for CUE.  The Board also notes that additional 
evidence was attached to the veteran's original motion for 
reconsideration that was received by the Board in June 1999, 
and that was not of record at the time of the subject Board 
decision in March 1998.  Rule 1405(b), which is currently 
found at 64 Fed. Reg. 2134, 2140 (1999), and is to be 
codified at 38 C.F.R. § 20.1405(b), provides that no new 
evidence will be considered in connection with the 
disposition of a motion based on CUE.  Consequently, the 
Board is precluded from considering any evidence submitted 
after the subject Board decision in reaching its decision as 
to the matter currently under review.


FINDING OF FACT

The March 1998 Board decision which denied service connection 
for a right shoulder disability, as secondary to the service-
connected disability of residuals of a fracture of the right 
clavicle, and an increased (compensable) rating for residuals 
of a fracture of the right clavicle, correctly applied 
existing statutes and/or regulations and was consistent with 
and supported by the evidence then of record.


CONCLUSION OF LAW

The March 1998 Board decision did not contain CUE.  38 
U.S.C.A. § 501(a), 7111 (West 1991 & Supp. 1999); 64 Fed. 
Reg. 2134 (1999) (to be codified at 38 C.F.R. § 20.1403).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Rule 1403, which is currently found at 64 Fed. Reg. 2134, 
2139 (1999), and is to be codified at 38 C.F.R. § 20.1403, 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  
More specifically, it was observed that Congress intended 
that the Department of Veterans Affairs (VA) adopt the 
Court's interpretation of the term "CUE."  Indeed, as was 
discussed in the notice of proposed rulemaking (NPRM), 63 
Fed. Reg. 27534, 27536 (1998), the sponsor of the bill that 
became the law specifically noted that the bill would "not 
alter the standard for evaluation of claims of CUE."  143 
Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks of 
Rep. Evans, sponsor of H.R. 1090, in connection with House 
passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

The Board also notes that the final regulations governing the 
adjudication of CUE motions additionally provides in Rule 
1404(a) (64 Fed. Reg. 2134, 2140 (1999), to be codified at 38 
C.F.R. § 20.1404(a)) that:

A motion for revision of a decision based on 
clear and unmistakable error must be in 
writing, and must be signed by the moving 
party or that party's representative.  The 
motion must include the name of the veteran; 
the name of the moving party if other than 
the veteran; the applicable Department of 
Veterans Affairs file number; and the date of 
the Board of Veterans' Appeals decision to 
which the motion relates.  If the applicable 
decision involved more than one issue on 
appeal, the motion must identify the specific 
issue or issues, to which the motion 
pertains.  Motions that fail to comply with 
the requirement set forth in this paragraph 
shall be dismissed without prejudice to 
refilling under this subpart.

In Rule 1404(b) (64 Fed. Reg. 2134, 2140 (1999), to be 
codified at 38 C.F.R. § 20.1404(b)), it is further stated 
that:

(b)  Specific Allegations Required:  The 
motion must set forth clearly and 
specifically the alleged CUE, or errors, of 
fact or law in the Board decision, the legal 
or factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  Non-
specific allegations of failure to follow 
regulations or failure to give due process, 
or any other general, non-specific 
allegations of error, are insufficient to 
satisfy the requirement of the previous 
sentence.  Motions which fail to comply with 
the requirements set forth in this paragraph 
shall be denied.  (Emphasis added.)

In the March 1998 decision, the Board found that the 
competent evidence, that is, the medical evidence, did not 
show that the veteran's current right shoulder arthritis, or 
any other shoulder joint disability, was a residual of his 
accident in service, or was related on a secondary basis to 
such residuals.  The Board also noted that a March 1997 VA 
examiner concluded that it seemed highly unlikely that the 
veteran's right shoulder arthritis "would be on the basis of 
a clavicle fracture."  

The Board further found that the evidence that was then of 
record supported the conclusion that any limitation of motion 
that the veteran had in his right shoulder was attributable 
to his arthritis of the right shoulder and not to any 
residuals from his fracture of the right clavicle.  
Similarly, an April 23, 1992, VA examiner was noted to 
determine that the veteran had right shoulder pain, but that 
it was most likely due to avascular necrosis.  Thus, the 
Board found that the evidence did not establish a basis for 
an increased (compensable) rating for residuals of a fracture 
of the right clavicle under 38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (1997), and on the basis of the guidelines 
discussed in DeLuca v. Brown, 8 Vet. App. 202, 204 (1995) and 
38 C.F.R. §§ 4.40, 4.45 (1997).  Other Diagnostic Codes were 
considered, but were either inapplicable or otherwise failed 
to afford the benefit sought on appeal.  

In a statement in support of the veteran's CUE motion, the 
veteran's representative asserts that it was CUE for the 
Board to fail to request medical opinions as to whether it 
was as likely as not that the veteran's right shoulder 
disability was the result of the veteran's fall in service 
that was also manifested by the right clavicle fracture, and 
by not requesting a medical opinion on the etiology of the 
veteran's diagnosed avascular necrosis of the right shoulder 
joint.  The veteran's representative also maintains that the 
Board had clearly failed to apply the reasonable doubt 
criteria set forth in 38 C.F.R. § 3.102 (1997). 


II.  Analysis

The moving party was provided with CUE regulations in March 
1999, which advised the moving party of the specific filing 
and pleading requirements governing motions for review on the 
basis of CUE.  The Board finds that the moving party's CUE 
motion of June 1998 and his later April 1999 correspondence, 
both contain no more than general assertions of CUE with 
respect to the Board decision of March 1998.  

In addition, to the extent that the moving party's 
representative maintains in September 1999 that the Board 
failed to obtain necessary medical opinions, the Secretary's 
failure to fulfill the duty to assist has been specifically 
precluded as a basis for CUE in Rule 1403(d)(2).  Similarly, 
with respect to the assertion that the Board failed to 
properly evaluate the evidence or consider the reasonable 
doubt criteria, the Board must point out that disagreement as 
to how the facts were weighed or evaluated has also been 
specifically precluded as a basis for CUE under Rule 
1403(d)(3).  

The moving party and his representative point to no specific 
evidence that undebatably demonstrated the veteran's 
entitlement to service connection for a right shoulder 
disability, as secondary to the service-connected disability 
of residuals of a fracture of the right clavicle, and/or an 
increased (compensable) rating for residuals of a fracture of 
the right clavicle. 

As far as any other basis for CUE is concerned, the Board 
must emphasize that in a CUE motion, it is incumbent upon the 
moving party to set forth clearly and specifically the 
alleged CUE, and that non-specific allegations of failure to 
follow regulations or failure to give due process, or any 
other general non-specific allegations of error, are 
insufficient to satisfy this requirement under Rule 1404(b).  
Moreover, motions which fail to comply with the requirements 
set forth in Rule 1404(b), shall be denied.  Rule 1404(b).  
Consequently, in view of the fact that the moving party has 
failed to comply with Rule 1404(b), and that no other 
allegation of CUE is supported by the record as noted above, 
the Board has no alternative but to deny the moving party's 
motion for CUE.  



ORDER

The March 1998 Board decision did not contain CUE and the CUE 
motion is denied.



		
	Richard B. Frank
Member, Board of Veterans' Appeals


 


